Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered October 29, 1998, convicting him of burglary in the first degree, robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the trial court’s failure to give an alibi charge is not preserved for appellate review since the defendant neither requested such a charge nor objected to the jury charge on that basis (see CPL 470.05 [2]; People v Lassiter, 161 AD2d 669). We decline to review the issue in the exercise our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]), given the strong evidence of the defendant’s guilt and in view of the thorough instructions provided by the trial court that the defendant’s guilt had to be proven beyond a reasonable doubt (see People v Jones, 270 AD2d 500, 501; People v Babis, 202 AD2d 601).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. Considering the totality of the circumstances existing at the time of the representation, counsel provided the defendant with meaningful representation (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is without merit. Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.